Citation Nr: 0509871	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder classified as depression/dysthymic disorder.  

2.  Entitlement to service connection for right hand 
osteoarthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
July 1969 to April 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Anchorage, Alaska, which denied the veteran's claims on 
appeal.  The Board notes that the RO adjudicated the claim 
for service connection for right hand osteoarthritis based on 
whether new and material evidence had been submitted to 
reopen a previously denied claim.  This was based on the 
erroneous conclusion in a prior adjudication that the veteran 
had withdrawn a perfected appeal of an August 1997 rating 
decision that denied service connection for arthritis of the 
right hand.  

The withdrawal of appeal, submitted in November 1998 clearly 
stated that the withdrawal was for an appeal of a denial of a 
compensable rating for a left knee strain, in which the 
veteran accepted a 10 percent rating granted on appeal.  This 
communication said nothing about withdrawing the appeal of 
the service connection claim for the right hand.  There are 
no other communications indicating that the veteran wished 
this appeal withdrawn.  Therefore the claim remains pending 
from the original August 1997 denial and this claim should be 
adjudicated on a denovo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, classified as either 
depression or dysthymic disorder.  He also alleges 
entitlement to service connection for arthritis of the right 
hand, as separate from the already service connected right 
little finger metacarpal fracture.  

The Board notes that although the veteran underwent a VA 
examination of the right hand in January 2003, he failed to 
undergo X-rays requested by the examiner.  The examination is 
also noted to not include an opinion as to the relationship 
between any right hand disability besides a right little 
finger fracture, and any events in service.  The veteran is 
noted to have injured his hand in service while playing 
football in April 1971 that caused the right little finger 
fracture.  An opinion is necessary to determine whether any 
other injury to the right hand occurred besides the right 
little finger, to include his current complaints of 
arthritis.  

Regarding the claim for service connection for a psychiatric 
disorder, the Board notes that there is a service medical 
record dated in January 1970, wherein the veteran complained 
of tension and anxiety related to events of personal life 
during teenage years.  Although a VA examination for 
psychiatric disorders was conducted in June 2003, this 
examination did not include a claims file review, nor was an 
opinion given regarding any possible relationship between the 
January 1970 psychiatric complaints and any currently 
diagnosed disorder.  

The Board finds the facts in this case is similar to the 
facts in a recent decision of the United States Court of 
Veterans Appeals (CAVC) in which it was found that the 
reasons and bases were inadequate to support a conclusion 
that a VA examination was not necessary in an original claim 
for service connection in which some possible symptoms of the 
claimed disorder were shown in service.  See  Duenas v 
Principi, No. 03-1251 18 Vet. App. 512 (2004).

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should schedule the veteran 
for a VA orthopedic examination(s) to 
determine the nature and etiology of the 
veteran's claimed disorder of the right 
hand, as separate from the already 
service connected right little finger 
fracture.  The claims folder must be made 
available to the examiner(s)  prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed to include X-
rays, and all manifestations of current 
disability should be described in detail.  
The examiner should address the 
following:

Does the veteran have any current 
disorders of the right hand, aside from 
the service connected right little finger 
fracture?  If so, is it as least as 
likely as not (i.e., at least a 50-50- 
probability) that any current disorder(s) 
of the right hand (aside from any right 
little finger fracture residuals) is/are 
related to any such disorders that were 
treated in service or otherwise related 
to events in shown in service, to include 
the right hand injury in April 1971 that 
had resulted in the right fifth 
metacarpal fracture?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  Thereafter, the AMC should return the 
claims file to the examiner who conducted 
the VA psychiatric examination in June 
2003.  If this examiner is no longer 
available, the claims file should be sent 
to another appropriate examiner with 
expertise in psychiatric disorders.  The 
examiner should review the claims file 
and address the following:

Is it as least as likely as not (i.e., at 
least a 50-50- probability) that the 
currently diagnosed disorder of major 
depressive disorder is related to any 
psychiatric complaints that were treated 
in service or otherwise related to events 
in shown in service, to include the 
January 1970 episode of tension and 
anxiety treated in service?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



